Exhibit 10.6 


 
FORM OF
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of October 25,
2018, between RumbleOn, Inc., a Nevada corporation (the “Company”), and each
purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively the “Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an exemption from the registration requirements of Section 5 of the
Securities Act (as defined below) contained in Section 4(a)(2) thereof and/or
Regulation D thereunder, the Company desires to issue and sell to each
Purchaser, and each Purchaser, severally and not jointly, desires to purchase
from the Company, securities of the Company as more fully described in this
Agreement; and
 
WHEREAS, in connection with the offering, the Company, together with National
Securities Corporation and Craig Hallum Capital Group LLC (collectively, the
“Placement Agents”), have entered into an escrow agreement, in the form attached
hereto as Exhibit A (the “Escrow Agreement”), with Continental Stock Transfer &
Trust Company (the “Escrow Agent”), to hold the Subscription Amount (as defined
below), to be released at the Closing (as defined below) to the Company in
accordance with the Escrow Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
ARTICLE I
DEFINITIONS
 
1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:
 
“Action” means any action, suit, inquiry, notice of violation, proceeding or
investigation pending or threatened before or by any court, arbitrator,
governmental or administrative agency or regulatory authority (federal, state,
county, local or foreign).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.
 
“Closing Date” means the Trading Day on which all of the Subscription Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Shares, in each case,
have been satisfied or waived, but in no event later than the third Trading Day
following the date hereof.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the Class B Common Stock of the Company, par value $0.001
per share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
 
“Company Counsel” means Akerman LLP, with offices located at 350 East Las Olas
Boulevard, Fort Lauderdale, Florida 33301.
 
“Disqualification Events” shall have the meaning ascribed to such term in
Section 3.1(o).
 
“Effectiveness Period” shall have the meaning ascribed to such term in Section
5.1(b).
 
 
A-1

 
 
“Event Date” shall have the meaning ascribed to such terms in Section 5.1(c).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Initial Filing Date” shall have the meaning ascribed to such term in Section
5.1(a).
 
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(q).
 
“Investor Questionnaire” means the investor questionnaire attached hereto as
Exhibit B.
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
 
“Lock-up Agreement” shall have the meaning ascribed to such term in Section
4.10.
 
“Material Adverse Effect” means (i) a material adverse effect on the legality,
validity or enforceability of any Subscription Document, (ii) a material adverse
effect on the results of operations, assets, business, prospects or condition
(financial or otherwise) of the Company and the Subsidiaries, taken as a whole,
or (iii) a material adverse effect on the Company’s ability to perform in any
material respect on a timely basis its obligations under any Subscription
Document.
 
“Per Share Purchase Price” equals $7.10, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement but
before the Closing Date.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
“Registrable Securities” shall have the meaning ascribed to such term in Section
5.1(a).
 
“Registration Statement” shall have the meaning ascribed to such term in Section
5.1(a).
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Risk Factors” means the risk factors attached hereto as Exhibit C.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Shares” means the shares of Common Stock issued to each Purchaser pursuant to
this Agreement.
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).
 
 
A-2

 
 
“Solicitor” shall have the meaning ascribed to such term in Section 3.1(o).
 
“Subscription Amount” means, as to each Purchaser, the amount to be paid for
Shares purchased hereunder as specified below such Purchaser’s name on the
signature page of this Agreement and next to the heading “Subscription Amount,”
in United States dollars and in immediately available funds.
 
“Subscription Documents” means this Agreement, any other documents or agreements
executed in connection with the transactions contemplated hereunder.
 
“S-1 Registration Statement” shall have the meaning ascribed to such term in
Section 5.1(a).
 
“S-3 Registration Statement” shall have the meaning ascribed to such term in
Section 5.1(a).
 
“Subsidiary” means any subsidiary of the Company as set forth in the SEC
Reports, and shall, where applicable, also include any direct or indirect
subsidiary of the Company formed or acquired after the date hereof.
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange (or any successors to any of the
foregoing).
 
“Transaction Documents” means the Company’s presentation dated September 2018
and the form of agreements, including exhibits thereto, in connection with the
Company’s proposed acquisition of Wholesale Holdings, Inc. and Wholesale
Express, LLC.
 
“Transfer Agent” means West Coast Stock Transfer, Inc., the current transfer
agent of the Company, with a mailing address of 721 N. Vulcan Avenue, Suite 205,
Encinitas, California 92024, and any successor transfer agent of the Company.
 
“Variable Rate Transactions” shall have the meaning ascribed to such term in
Section 4.9.
 
ARTICLE II
PURCHASE AND SALE
 
2.1 Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein, substantially concurrent with the execution and delivery of
this Agreement by the parties hereto, the Company agrees to sell, and the
Purchasers, severally and not jointly, agree to purchase, up to an aggregate of
$23,000,000 of Shares in increments of $100,000, subject to lesser amounts being
accepted at the Company’s discretion; provided, however, that the number of
Shares sold pursuant to this Agreement shall not exceed 19.9% of the Company’s
issued and outstanding shares of Class A Common Stock of the Company, par value
$0.001 per share, and Common Stock at the time of Closing, on a pre-transaction
basis. On or prior to the Closing Date, each Purchaser shall deliver to the
Escrow Agent such Purchaser’s Subscription Amount via wire transfer of
immediately available funds in accordance with the Escrow Agreement. On the
Closing Date, each Purchaser shall release such Purchaser’s Subscription Amount
from escrow in accordance with the Escrow Agreement and the Company shall
deliver to each Purchaser its respective Shares as determined pursuant to
Section 2.2(a), and the Company and each Purchaser shall deliver the other items
set forth in Section 2.2. Upon satisfaction of the covenants and conditions set
forth in Sections 2.2 and 2.3, the Closing shall occur at the offices of Company
Counsel or such other location as the parties shall mutually agree.
 
2.2 Deliveries.
 
(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:
 
(i) this Agreement duly executed by the Company; and
 
(ii) a copy of the irrevocable instructions to the Transfer Agent instructing
the Transfer Agent to issuance in book entry form the Shares equal to such
Purchaser’s Subscription Amount divided by the Per Share Purchase Price,
registered in the name of such Purchaser.
 
 
A-3

 
 
(b) On or prior to the Closing Date, each Purchaser shall deliver or cause to be
delivered the following:
 
(i) to the Company, a completed Investor Questionnaire;
 
(ii) to the Company, this Agreement duly executed by such Purchaser;
 
(iii) to the Escrow Agent, such Purchaser’s Subscription Amount by wire transfer
of immediately available funds in accordance with the Escrow Agreement; and
 
(iv) to the Company, such Purchaser’s Subscription Amount by release of such
Purchaser’s Subscription Amount from escrow in accordance with the Escrow
Agreement.
 
2.3 Closing Conditions.
 
(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:
 
(i) the accuracy in all material respects (or, to the extent representations or
warranties are qualified by materiality or Material Adverse Effect, in all
respects) on the Closing Date of the representations and warranties of the
Purchasers contained herein (unless as of a specific date therein in which case
they shall be accurate as of such date);
 
(ii) all obligations, covenants and agreements of each Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and
 
(iii) the delivery by each Purchaser of the items set forth in Section 2.2(b) of
this Agreement.
 
(b) The respective obligations of the Purchasers hereunder in connection with
the Closing are subject to the following conditions being met:
 
(i) the accuracy in all material respects (or, to the extent representations or
warranties are qualified by materiality or Material Adverse Effect, in all
respects) when made and on the Closing Date of the representations and
warranties of the Company contained herein (unless as of a specific date therein
in which case they shall be accurate as of such date);
 
(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;
 
(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;
 
(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and
 
(v) from the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended by the Commission or the Company’s principal Trading
Market, and, at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Shares at the Closing.
 
 
A-4

 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company. Except as set forth in the
SEC Reports, which SEC Reports shall be deemed a part hereof and shall qualify
any representation or otherwise made herein to the extent of the disclosure
contained in the SEC Reports, or as set forth in the Schedules attached hereto,
the Company hereby makes the following representations and warranties to each
Purchaser:
 
(a) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as described in the SEC
Reports. Neither the Company nor any Subsidiary is in violation nor default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect.
 
(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Subscription Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and each of the other Subscription Documents by the Company
and the consummation by it of the transactions contemplated hereby and thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Subscription Document to which the Company is a party has been (or upon delivery
will have been) duly executed by the Company and, when delivered in accordance
with the terms hereof and thereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
(c) No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Subscription Documents to which it is a party, the
issuance and sale of the Shares and the consummation by it of the transactions
contemplated hereby and thereby do not and will not (i) conflict with or violate
any provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.
 
(d) Conduct of Business. Since June 30, 2018, the Company has conducted its
business in the ordinary course materially consistent with past practice. Since
June 30, 2018, there has not been any Material Adverse Effect with respect to
the Company or any of its Subsidiaries nor has there occurred any event that is
reasonably likely to result in a Material Adverse Effect with respect to the
Company or any of its Subsidiaries.
 
(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Subscription Documents, other
than: (i) the filings required pursuant to Section 4.3 of this Agreement, (ii)
application(s) to each applicable Trading Market for the listing of the Shares
for trading thereon in the time and manner required thereby, and (iii) such
filings as are required to be made under applicable state securities laws
(collectively, the “Required Approvals”).
 
 
A-5

 
 
(f) Issuance of the Shares. The Shares are duly authorized and, when issued and
paid for in accordance with the applicable Subscription Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company.
 
(g) Capitalization. The capitalization of the Company is as set forth in the SEC
Reports. Except as provided for in the Transaction Documents, the Company has
not issued any capital stock since its most recently filed periodic report under
the Exchange Act, other than pursuant to the vesting and delivery of awards
under the Company’s employee equity plans outstanding as of the date of the most
recently filed periodic report under the Exchange Act. No Person has any right
of first refusal, preemptive right, right of participation, or any similar right
to participate in the transactions contemplated by the Subscription Documents.
 
(h) SEC Reports; Financial Statements. Since January 9, 2017, the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by the Company under the Securities Act and the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof (the foregoing materials, including
the exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”), on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
 
(i) Disclosure Controls. The Company maintains disclosure controls and
procedures as required by Rule 13a-15 or 15d-15 under the Exchange Act. Such
disclosure controls and procedures are effective to ensure that all information
required to be disclosed by the Company is recorded and reported on a timely
basis to the individuals responsible for the preparation of the SEC Reports and
other public disclosure documents. The Company maintains internal control over
financial reporting (as defined in Rule 13a-15 or 15d-15, as applicable, under
the Exchange Act). Such internal control over financial reporting is effective
in providing reasonable assurance regarding the reliability of financial
reporting and the preparation of financial statements for external purposes in
accordance with GAAP and includes policies and procedures that (i) pertain to
the maintenance of records that are in reasonable detail and accurately and
fairly reflect the transactions and dispositions of the assets of the Company,
(ii) provide reasonable assurance that transactions are recorded as necessary to
permit preparation of financial statements in accordance with GAAP, and that
receipts and expenditures of the Company are being made only in accordance with
authorizations of management and directors of the Company, and (iii) provide
reasonable assurance regarding prevention or timely detection of unauthorized
acquisition, use or disposition of the Company’s assets that could have a
material effect on its financial statements. No attorney representing the
Company or any of its Subsidiaries, whether or not employed by the Company or
any of its Subsidiaries, has reported evidence of a violation of securities
laws, breach of fiduciary duty or similar violation by the Company or any of its
officers, directors, employees or agents pursuant to the rules adopted pursuant
to Section 307 of the Sarbanes-Oxley Act.
 
(j) Internal Controls. The Company has disclosed, based on the most recent
evaluation by its chief executive officer and its chief financial officer prior
to the date hereof, to the Company’s auditors and the Audit Committee of Board
of Directors (i) any significant deficiencies in the design or operation of its
internal controls over financial reporting that are reasonably likely to
adversely affect the Company’s ability to record, process, summarize and report
financial information and has identified for the Company’s auditors and Audit
Committee of the Board of Directors any material weaknesses in internal control
over financial reporting and (ii) any fraud, whether or not material, that
involves management or other employees who have a significant role in the
Company’s internal control over financial reporting. The Company has delivered
to the Company prior to the date hereof (A) a complete and correct summary of
any such disclosure and (B) any material communication made by management or the
Company’s auditors to the Audit Committee of the Board of Directors required or
contemplated by listing standards of Trading Market, the Audit Committee’s
charter or professional standards of the Public Company Accounting Oversight
Board. No material complaints from any source regarding accounting, internal
accounting controls or auditing matters, and no concerns from the Company’s
employees regarding questionable accounting or auditing matters, have been
received by the Company or, to the knowledge of the Company, the Company’s
independent registered public accounting firm.
 
 
A-6

 
 
(k) Trading Market. The Company is in compliance in all material respects with
the applicable listing and corporate governance rules and regulations of Trading
Market. From January 1, 2017 through the date hereof, the Company has not
received any comment letter from the Commission or the staff thereof or, except
as disclosed in the SEC Reports, any correspondence from the Trading Market or
the staff thereof relating to the delisting or maintenance of listing of Common
Stock on Trading Market, other than such disclosures or documents that can be
obtained on the Commission’s website at www.sec.gov. The Company has not taken
and will not take any action designed to or that might reasonably be expected to
cause or result in an unlawful manipulation of the price of the Common Stock to
facilitate the sale or resale of the Shares.
 
(l) Certain Fees. Except as set forth on Schedule 3.1(l), no brokerage or
finder’s fees or commissions are or will be payable by the Company or any
Subsidiary to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by the Subscription Documents. The Purchasers shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by the Subscription
Documents.
 
(m) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Shares, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.
 
(n) Registration Rights. Except as set forth in the SEC Reports, the Transaction
Documents and Section 5.1 of this Agreement, no Person has any right to cause
the Company or any Subsidiary to effect the registration under the Securities
Act of any securities of the Company or any Subsidiary.
 
(o) No “Bad Actor” Disqualification. The Company has exercised reasonable care,
in accordance with Commission rules and guidance, and has conducted a factual
inquiry, the nature and scope of which reflect reasonable care under the
relevant facts and circumstances, to determine whether any Covered Person (as
defined below) is subject to any of the “bad actor” disqualifications described
in Rule 506(d)(1)(i) to (viii) under the Securities Act (“Disqualification
Events”). To the Company’s knowledge, after conducting such sufficiently
diligent factual inquiries, no Covered Person is subject to a Disqualification
Event, except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3)
under the Securities Act. The Company has complied, to the extent applicable,
with any disclosure obligations under Rule 506(e) under the Securities Act.
“Covered Persons” are those persons specified in Rule 506(d)(1) under the
Securities Act, including the Company; any predecessor or affiliate of the
Company; any director, executive officer, other officer participating in the
offering, general partner or managing member of the Company; any beneficial
owner of 20% or more of the Company’s outstanding voting equity securities,
calculated on the basis of voting power; any promoter (as defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of the sale of the Shares; and any person that has been or will be paid
(directly or indirectly) remuneration for solicitation of purchasers in
connection with the sale of the Shares (a “Solicitor”), any general partner or
managing member of any Solicitor, and any director, executive officer or other
officer participating in the offering of any Solicitor or general partner or
managing member of any Solicitor.
 
(p) Information Provided. The Company confirms that, to its knowledge, with the
exception of (i) the proposed sale of the Shares under this Agreement and the
Subscription Documents relating thereto and (ii) the potential acquisition of a
business disclosed to the Purchasers and the Transaction Documents relating
thereto, neither the Company nor any other persons acting on its behalf has
provided any of the Purchasers or their agents or counsel with any information
that constitutes or might constitute material, nonpublic information. The
Company further confirms that until public disclosure of the events described in
(i) and (ii) above, the Purchasers will be restricted by the insider trading
prohibitions under the Exchange Act from trading or “tipping” on the basis of
such information.
 
 
A-7

 
 
(q) Intellectual Property. Except as would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect, the Company owns
or possesses or has valid rights to use all patents, trademarks, service marks,
trade names, trademark registrations, service mark registrations, copyrights,
licenses, trade secrets and similar rights (“Intellectual Property Rights”), if
any, necessary for the conduct of the business of the Company as currently
carried on and as described in the Company’s SEC Reports. To the knowledge of
the Company, no action or use by the Company necessary for the conduct of its
business as currently carried on and as described in the Company’s SEC Reports
infringes any Intellectual Property Rights of others. Except as would not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect, the Company has not received any notice alleging any
such infringement with asserted Intellectual Property Rights of others. Except
as would not reasonably be expected to result, individually or in the aggregate,
in a Material Adverse Effect (A) to the knowledge of the Company, there is no
infringement, misappropriation or violation by third parties of any of the
Intellectual Property Rights owned by the Company; (B) there is no pending or,
to the knowledge of the Company, threatened action, suit, proceeding or claim by
others challenging the rights of the Company in or to any such Intellectual
Property Rights, and the Company is unaware of any facts which would form a
reasonable basis for any such claim, that would, individually or in the
aggregate, together with any other claims in this Section 3.1(q), reasonably be
expected to result in a Material Adverse Effect; (C) the Intellectual Property
Rights owned by the Company and, to the knowledge of the Company, the
Intellectual Property Rights licensed to the Company, have not been adjudged by
a court of competent jurisdiction invalid or unenforceable, in whole or in part,
and there is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others challenging the validity or scope of any such
Intellectual Property Rights, and the Company is unaware of any facts which
would form a reasonable basis for any such claim that would, individually or in
the aggregate, together with any other claims in this Section 3.1(q), reasonably
be expected to result in a Material Adverse Effect; (D) there is no pending or,
to the Company’s knowledge, threatened action, suit, proceeding or claim by
others that the Company infringes, misappropriates or otherwise violates any
Intellectual Property Rights or other proprietary rights of others, the Company
has not received any written notice of such claim and the Company is unaware of
any other facts which would form a reasonable basis for any such claim that
would, individually or in the aggregate, together with any other claims in this
Section 3.1(q), reasonably be expected to result in a Material Adverse Effect;
and (E) to the Company’s knowledge, no employee of the Company is in violation
in any material respect of any term of any employment contract, patent
disclosure agreement, invention assignment agreement, non-competition agreement,
non-solicitation agreement, nondisclosure agreement or any restrictive covenant
to or with a former employer where the basis of such violation relates to such
employee’s employment with the Company, or actions undertaken by the employee
while employed with the Company and could reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect. To the Company’s
knowledge, all material trade secrets developed by and belonging to the Company
which have not been patented have been kept confidential. The Company is not a
party to or bound by any options, licenses or agreements with respect to the
Intellectual Property Rights of any other person or entity that are required to
be set forth in the Company’s SEC Reports and are not described therein. To the
Company’s knowledge, none of the technology employed by the Company has been
obtained or is being used by the Company in violation of any contractual
obligation binding on the Company or any of its officers, directors or
employees, or otherwise in violation of the rights of any persons.
 
3.2 Representations and Warranties of the Purchasers. Each Purchaser, for itself
and for no other Purchaser, hereby represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows (unless as of a specific
date therein, in which case they shall be accurate as of such date):
 
(a) Organization; Authority. Each Purchaser is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by this Agreement
and otherwise to carry out its obligations hereunder and thereunder. The
execution and delivery of this Agreement and performance by such Purchaser of
the transactions contemplated by this Agreement have been duly authorized by all
necessary corporate, partnership, limited liability company, investment
management agreement or similar action, as applicable, on the part of such
Purchaser. Each Subscription Document to which it is a party has been duly
executed by such Purchaser, and when delivered by such Purchaser in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of such Purchaser, enforceable against it in accordance with its terms, except:
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
(b) Investment Purpose. Each Purchaser is acquiring the Shares for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof. Each Purchaser
acknowledges that the Shares will be issued in book entry form with a notation
of restriction as set forth in Section 4.1.
 
 
A-8

 
 
(c) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Shares and, at the present time, is able to afford
a complete loss of such investment.
 
(d)    Accredited Investor Status.  Each Purchaser is an “accredited investor”
as that term is defined in Rule 501(a) of Regulation D, as promulgated under the
Securities Act and has delivered to the Company a completed Investor
Questionnaire.
 
(e)     Reliance on Exemptions.  Each Purchaser understands that the Shares are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and each
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of each Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of each
Purchaser to acquire the Shares.
 
(f)   Information. Each Purchaser and its representatives, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and other information each Purchaser deemed material to making an
informed investment decision regarding its purchase of the Shares, which have
been requested by each Purchaser.  Purchaser acknowledges that it has reviewed a
copy of the Subscription Documents, including the Risk Factors, the Transaction
Documents and the SEC Reports. Each Purchaser and its advisors, if any, have
been afforded the opportunity to ask questions of the Company and its
management. Neither such inquiries, nor any other due diligence investigations
conducted by any Purchaser or its advisors, if any, or its representatives,
shall modify, amend or affect each Purchaser’s right to rely on the Company’s
representations and warranties contained in Section 3.1.  Each Purchaser
understands that its investment in the Shares involves a high degree of risk. 
Each Purchaser has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Shares.
 
(g)  General Solicitation.  Each Purchaser is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement. 
 
(h) Company Affiliated Investors. Each Purchaser acknowledges that certain
officers and directors of the Company may purchase Shares pursuant to this
Agreement.
 
(i) No Governmental Review. Each Purchaser understands that no United States
federal or state governmental authority has passed on or made any recommendation
or endorsement of the Shares, or the fairness or suitability of the investment
in the Shares, nor have such governmental authorities passed upon or endorsed
the merits of the offering of the Shares.
 
(j) Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, each Purchaser has not, nor has any Person
acting on behalf of or pursuant to any understanding with such Purchaser,
directly or indirectly executed any purchases or sales, including Short Sales,
of the securities of the Company during the period commencing as of the time
that such Purchaser first received a term sheet (written or oral) from the
Company or any other Person representing the Company setting forth the material
terms of the transactions contemplated hereunder and ending immediately prior to
the execution hereof. Other than to other Persons party to this Agreement or to
such Purchaser’s representatives, including, without limitation, its officers,
directors, partners, legal and other advisors, employees, agents and Affiliates,
such Purchaser has maintained the confidentiality of all disclosures made to it
in connection with this transaction (including the existence and terms of this
transaction).
 
ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
 
4.1 Transfer and Restrictive Legend.
 
(a) The Shares may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Shares other than pursuant
to an effective registration statement, the Company may require the transferor
thereof to provide to the Company an opinion of counsel selected by the
transferor and reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Shares
under the Securities Act.
 
 
A-9

 
 
(b) The Purchasers agree to a restrictive notation on the Shares to be issued in
book entry form as follows:
 
THESE SHARES HAVE BEEN ACQUIRED FROM THE ISSUER WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND ARE RESTRICTED
SHARES AS THAT TERM IS DEFINED UNDER RULE 144, PROMULGATED UNDER THE SECURITIES
ACT. THESE SHARES MAY NOT BE SOLD, PLEDGED, TRANSFERRED, DISTRIBUTED, OR
OTHERWISE DISPOSED OF IN ANY MANNER UNLESS SUCH TRANSACTION IS (I) REGISTERED
UNDER THE SECURITIES ACT, (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A
UNDER SAID ACT, OR (III) SOLD PURSUANT TO A VALID EXEMPTION FROM SUCH
REGISTRATION REQUIREMENTS AS EVIDENCED BY AN OPINION OF COUNSEL, REASONABLY
SATISFACTORY TO THE ISSUER, STATING THAT THE TRANSFER DOES NOT INVOLVE A
TRANSACTION REQUIRING REGISTRATION OF SUCH SHARES UNDER THE SECURITIES ACT.
 
4.2 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Shares in a manner that would require the registration under the Securities Act
of the sale of the Shares or that would be integrated with the offer or sale of
the Shares for purposes of the rules and regulations of any Trading Market such
that it would require shareholder approval prior to the closing of such other
transaction unless shareholder approval is obtained before the closing of such
subsequent transaction.
 
4.3 Securities Laws Disclosure; Publicity. On the Trading Day immediately
following the Closing Date, the Company shall file a Current Report on Form 8-K
(the “Announcement 8-K”), including the Subscription Documents and the
Transaction Documents with the Commission. From and after the filing of the
Announcement 8-K, the Company represents to the Purchasers that it shall have
publicly disclosed all material, non-public information delivered to any of the
Purchasers by the Company or any of its Subsidiaries, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Subscription Documents and the Transaction Documents.
 
4.4 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Shares hereunder as set forth in the Transaction Documents and for working
capital purposes.
 
4.5 Reservation of Common Stock. As of the date hereof, the Company has reserved
and the Company shall continue to reserve and keep available at all times, free
of preemptive rights, a sufficient number of shares of Common Stock for the
purpose of enabling the Company to issue Shares pursuant to this Agreement.
 
4.6 Listing of Common Stock. The Company hereby agrees to use best efforts to
maintain the listing or quotation of the Common Stock on the Trading Market on
which it is currently listed, and concurrently with the Closing, the Company
shall apply to list or quote all of the Shares on such Trading Market and
promptly secure the listing of all of the Shares on such Trading Market. The
Company further agrees, if the Company applies to have the Common Stock traded
on any other Trading Market, it will then include in such application all of the
Shares, and will take such other action as is necessary to cause all of the
Shares to be listed or quoted on such other Trading Market as promptly as
possible. The Company will then take all action reasonably necessary to continue
the listing and trading of its Common Stock on a Trading Market and will comply
in all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules of the Trading Market. The Company agrees to maintain the
eligibility of the Common Stock for electronic transfer through the Depository
Trust Company or another established clearing corporation, including, without
limitation, by timely payment of fees to the Depository Trust Company or such
other established clearing corporation in connection with such electronic
transfer.
 
4.7 Certain Transactions and Confidentiality. Each Purchaser, severally and not
jointly with the other Purchasers, covenants that neither it nor any Affiliate
acting on its behalf or pursuant to any understanding with it will execute any
purchases, sales or effect any other transactions, including Short Sales of any
of the Company’s securities during the period commencing with the execution of
this Agreement and ending at such time that the transactions contemplated by the
Subscription Documents and Transaction Documents are first publicly announced
pursuant to the filing of the Announcement 8-K as described in Section 4.3. Each
Purchaser, severally and not jointly with the other Purchasers, covenants that
until such time as the transactions contemplated by the Subscription Documents
and Transaction Documents are publicly disclosed by the Company pursuant to the
filing of the Announcement 8-K as described in Section 4.3, such Purchaser will
maintain the confidentiality of the existence and terms of this transaction and
the information included in the Subscription Documents and Transaction
Documents.
 
 
A-10

 
 
4.8 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Shares as required under Regulation D and to provide a copy
thereof, promptly upon request of any Purchaser. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Shares for, sale to the Purchasers at the
Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Purchaser.
 
4.9 Restriction on Variable Rate Transactions. From the date hereof until the
one-year anniversary of the Closing Date, the Company shall be prohibited from
effecting or entering into an agreement to effect any issuance by the Company or
any of its subsidiaries of Common Stock or any outstanding convertible
instruments, options or warrants or similar securities (or a combination of
units thereof) involving a Variable Rate Transaction. “Variable Rate
Transaction” means a transaction in which the Company (i) issues or sells any
debt or equity securities that are convertible into, exchangeable or exercisable
for, or include the right to receive additional shares of Common Stock either
(A) at a conversion price, exercise price or exchange rate or other price that
is based upon and/or varies with the trading prices of or quotations for the
shares of Common Stock at any time after the initial issuance of such debt or
equity securities, or (B) with a conversion, exercise or exchange price that is
subject to being reset at some future date after the initial issuance of such
debt or equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock or (ii) enters into any agreement, including, but not limited
to, an agreement for an equity line of credit or “at-the-market” offering,
whereby the Company may issue securities at a future determined price (other
than standard and customary “preemptive” or “participation” rights and excluding
any agreement by the Company to issue shares of its Common Stock as
consideration in an acquisition, merger or similar business combination
transaction). For the avoidance of doubt, the issuance of a security which is
subject to customary anti-dilution protections, including where the conversion,
exercise or exchange price is subject to adjustment as a result of stock splits,
reverse stock splits and other similar recapitalization or reclassification
events, shall not be deemed to be a “Variable Rate Transaction.” Any Purchaser
shall be entitled to obtain injunctive relief against the Company to preclude
any such issuance, which remedy shall be in addition to any right to collect
damages.
 
4.10 Restriction on Future Issuances. The Company agrees that, without the prior
written consent of the Private Placement Agents, it will not, for a period of
ninety (90) days after the date of the Closing Date, (a) offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly, any shares of capital
stock of the Company or any securities convertible into or exercisable or
exchangeable for shares of capital stock of the Company, (b) file or cause to be
filed any registration statement with the Commission relating to the offering of
any shares of capital stock of the Company or any securities convertible into or
exercisable or exchangeable for shares of capital stock of the Company (except
for registration statements on Form S-4 or Form S-8 and a resale registration
statement on Form S-3 for the shares of capital stock of the Company issued
hereunder and pursuant to the Transaction Documents) or (c) enter into any swap
or other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of capital stock of the Company, whether any
such transaction described in clause (a), (b) or (c) above is to be settled by
delivery of shares of capital stock of the Company or such other securities, in
cash or otherwise. The restrictions contained in this Section 4.10 shall not
apply to (A) sales of shares of capital stock of the Company under any trading
plan pursuant to Rule 10b5-1 under the Securities Exchange Act of 1934, as
amended, existing as of the date of this Agreement or (B) dispositions or
transfers of shares of capital stock of the Company customarily excluded from
lock-up restrictions of this type. The restrictions contained in this Section
4.10 shall not apply to (i) the Shares to be sold hereunder, (ii) the issuance
by the Company of shares of capital stock of the Company upon the exercise of a
stock option or warrant or the conversion or vesting of a security outstanding
on the date hereof, (iii) the issuance by the Company of equity awards of the
Company under any equity compensation plan of the Company, (iv) the issuance by
the Company of shares of capital stock of the Company or securities convertible
into, exchangeable for or that represent the right to receive shares of capital
stock of the Company in connection with the acquisition by the Company of the
securities, business, technology, property or other assets of another person or
entity, including the issuance by the Company of shares of capital stock
pursuant to the Transaction Documents, (v) the sale of shares of capital stock
of the Company to cover the payment of exercise prices or the payment of taxes
associated with the exercise or vesting of equity awards under any equity
compensation plan of the Company, or (vi) the filing of a post-effective
amendment to the Company’s registration statements on Forms S-3 (Reg. Nos.
333-223425, 333-225217 and 333-226514) and Forms S-8 (Reg. No. 333-219203,
333-223428 and 333-226440) with the Commission to maintain effectiveness of such
registration statements, provided that in each of (ii) and (iii) above, the
underlying shares of capital stock of the Company held by the Company’s
directors and officers shall be restricted from sale pursuant to the Lock-up
Agreement (defined below). The Company has caused to be delivered to the
Placement Agents prior to the date of this Agreement a letter, in the form of
Exhibit D hereto (the “Lock-Up Agreement”), from each of the Company’s directors
and executive officers. The Company will enforce the terms of each Lock-Up
Agreement and issue stop-transfer instructions to the transfer agent for the
Common Stock with respect to any transaction or contemplated transaction that
would constitute a breach of or default under the applicable Lock-Up Agreement.
 
 
A-11

 
 
ARTICLE V
REGISTRATION RIGHTS
 
5.1 Registration Procedures and Expenses; Liquidated Damages for Certain Events.
 
(a) The Company shall prepare and file with the Commission, as promptly as
reasonably practicable following Closing, but in no event later than 30 days
following the date hereof (the “Initial Filing Date”), a registration statement
on Form S-3 (or any successor to Form S-3), covering the resale of the
Registrable Securities (as defined below) (the “S-3 Registration Statement”) and
as soon as reasonably practicable thereafter but in no event later than 90 days
following the date hereof (180 days in the event of a review of the S-3
Registration Statement by the SEC), to effect such registration and any related
qualification or compliance with respect to all Registrable Securities held by
the Purchasers. For purposes of this Agreement, the term “Registrable
Securities” shall mean (i) the Shares; and (iii) any Common Stock of the Company
issued as (or issuable upon the conversion or exercise of any warrant, right or
other security which is issued as) a dividend or other distribution with respect
to, or in exchange for or in replacement of, any Shares. In the event that Form
S-3 (or any successor form) is or becomes unavailable to register the resale of
the Registrable Securities at any time prior to the expiration of the
Purchasers’ registration rights pursuant to Article V, the Company shall prepare
and file with the SEC, as promptly as reasonably practicable following the
Closing but in no event later than the Initial Filing Date, a registration
statement on Form S-1 (or any successor to Form S-1), covering the resale of the
Registrable Securities (the “S-1 Registration Statement” and collectively the
S-3 Registration Statement, the “Registration Statement”) and as soon as
reasonably practicable thereafter but in no event later than 60 days following
the date hereof (120 days in the event of a review of the S-1 Registration
Statement by the SEC), to effect such registration and any related qualification
or compliance with respect to all Registrable Securities held by the Purchasers.
If the Company is not eligible to use Form S-3 at Initial Filing Date, and the
Company subsequently becomes eligible to use Form S-3 during the Effectiveness
Period (as defined below), the Company shall file, as promptly as reasonably
practicable, a new S-3 Registration Statement covering the resale of the
Registrable Securities and replace the S-1 Registration Statement with the new
S-3 Registration Statement upon the effectiveness of the new S-3 Registration
Statement.
 
(b) The Company shall, during the Effectiveness Period, use its reasonable best
efforts to:
 
(i) prepare and file with the Commission such amendments and supplements to the
Registration Statement and the Prospectus used in connection therewith as may be
necessary or advisable to keep the Registration Statement current and effective
for the resale of the Registrable Securities held by a Purchaser for a period
ending on the earlier of (i) the second anniversary of the Closing Date, (ii)
the date on which all Registrable Securities may be sold pursuant to Rule 144
during any three-month period without the requirement for the Company to be in
compliance with the current public information required under Rule 144(c)(1) or
(iii) such time as all Registrable Securities have been sold pursuant to a
registration statement or Rule 144 (collectively, the “Effectiveness Period”).
The Company shall notify each Purchaser promptly upon the Registration Statement
and each post-effective amendment thereto being declared effective by the
Commission and advise each Purchaser that the form of Prospectus contained in
the Registration Statement or post-effective amendment thereto, as the case may
be, at the time of effectiveness meets the requirements of Section 10(a) of the
Securities Act or that it intends to file a Prospectus pursuant to Rule 424(b)
under the Securities Act that meets the requirements of Section 10(a) of the
Securities Act;
 
(ii) furnish to each Purchaser with respect to the Registrable Securities
registered under the Registration Statement such number of copies of the
Registration Statement and the Prospectus (including supplemental prospectuses)
filed with the Commission in conformance with the requirements of the Securities
Act and other such documents as such Purchaser may reasonably request, in order
to facilitate the public sale or other disposition of all or any of the
Registrable Securities by such Purchaser;
 
(iii) make any necessary blue sky filings;
 
(iv) pay the expenses incurred by the Company and the Purchasers in complying
with Article V, including, all registration and filing fees, FINRA fees,
exchange listing fees, printing expenses, fees and disbursements of counsel for
the Company, blue sky fees and expenses and the expense of any special audits
incident to or required by any such registration (but excluding attorneys’ fees
of any Purchaser and any and all underwriting discounts and selling commissions
applicable to the sale of Registrable Securities by the Purchasers);
 
 
A-12

 
 
(v) advise the Purchasers, promptly after it shall receive notice or obtain
knowledge of the issuance of any stop order by the Commission delaying or
suspending the effectiveness of the Registration Statement or of the initiation
of any proceeding for that purpose; and it will promptly use its reasonable best
efforts to prevent the issuance of any stop order or to obtain its withdrawal at
the earliest possible moment if such stop order should be issued; and
 
(vi) with a view to making available to the Purchaser the benefits of Rule 144
and any other rule or regulation of the Commission that may at any time permit
the Purchasers to sell Registrable Securities to the public without
registration, the Company covenants and agrees to: (i) make and keep public
information available, as such term is understood and defined in Rule 144, until
the earlier of (A) such date as all of the Registrable Securities qualify to be
resold immediately pursuant to Rule 144 or any other rule of similar effect
during any three-month period without the requirement for the Company to be in
compliance with the current public information required under Rule 144(c)(1) or
(B) such date as all of the Registrable Securities shall have been resold
pursuant to Rule 144 (and may be further resold without restriction); (ii) file
with the Commission in a timely manner all reports and other documents required
of the Company under the Securities Act and under the Exchange Act; and (iii)
furnish to any Purchaser upon request, as long as such Purchaser owns any
Registrable Securities, (A) a written statement by the Company as to whether it
has complied with the reporting requirements of the Securities Act and the
Exchange Act, (B) a copy of the Company’s most recent Annual Report on Form 10-K
or Quarterly Report on Form 10-Q, and (C) such other information as may be
reasonably requested in order to avail the Purchaser of any rule or regulation
of the Commission that permits the selling of any such Registrable Securities
without registration.
 
The Company understands that the Purchasers disclaim being an underwriter, but
acknowledges that a determination by the Commission that a Purchaser is deemed
an underwriter shall not relieve the Company of any obligations it has
hereunder. The Company will not name any Purchaser as an underwriter in a
Registration Statement or Prospectus.
 
(c) If (i) the Registration Statement is not filed on or prior to the Initial
Filing Date, or (ii) the Company fails to file with the Commission a request for
acceleration of the Registration Statement in accordance with Rule 461 under the
Securities Act, within five Trading Days after the date the Company is first
notified (orally or in writing) by the Commission that the Registration
Statement will not be “reviewed” or will not be subject to further review or
comment, or (iii) prior to the effective date of the Registration Statement, the
Company fails to file a pre-effective amendment and otherwise respond in writing
to comments made by the Commission in respect of such Registration Statement
within 21 days after the receipt of comments by or notice from the Commission
that such amendment or resolution of such comments is required in order for such
Registration Statement to be declared effective, or (iv) there occurs the
issuance of by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose or (v) at any
time during the period commencing from the six-month anniversary of the date
hereof and ending at such time that all of the Registrable Securities may be
resold during any three-month period without the requirement for the Company to
be in compliance with the current public information required under Rule
144(c)(1), the Company shall fail to satisfy the current public information
requirement under Rule 144(c) (any of the foregoing being referred to as an
“Event”, and for purposes of clauses (i) and (v), the date on which such Event
occurs, and for purpose of clause (ii) the date on which such five Trading Day
period is exceeded, and for purpose of clause (iii) the date which such 21-day
period is exceeded, being the “Event Date”), then except during any period of
time during which the Registrable Securities may be resold pursuant to Rule 144
without volume limitations, in addition to any other rights the Purchasers may
have hereunder or under applicable law, on each such Event Date and on each
monthly anniversary of each such Event Date (if the applicable Event shall not
have been cured by such date) until the applicable Event is cured, the Company
shall pay to each Purchaser an amount in cash, as liquidated damages and not as
a penalty, equal to the product of 1.0% multiplied by the Purchase Price paid by
such Purchaser with respect to the Registrable Securities affected by such Event
and held by such Purchaser on such Event Date or monthly anniversary thereof, up
to a maximum of 10.0% of the Purchase Price for such Registrable Securities
provided that such maximum shall not apply if the applicable Event is the Event
described in clause (v). If the Company fails to pay any liquidated damages
pursuant to this Section in full within seven days after the date payable, the
Company will pay interest thereon at a rate of 12% per annum (or such lesser
maximum amount that is permitted to be paid by applicable law) to the
Purchasers, accruing daily from the date such liquidated damages are due until
such amounts, plus all such interest thereon, are paid in full. The liquidated
damages pursuant to the terms hereof shall apply on a daily pro rata basis for
any portion of a month prior to the cure of an Event.
 
 
A-13

 
 
ARTICLE VI
MISCELLANEOUS
 
6.1 Termination. This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Closing has not been consummated on or before October
31, 2018; provided, however, that no such termination will affect the right of
any party to sue for any breach by any other party (or parties).
 
6.2 Fees and Expenses. Except as expressly set forth in the Subscription
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees (including, without limitation, any fees required for same-day
processing of any instruction letter delivered by the Company and any exercise
notice delivered by a Purchaser), stamp taxes and other taxes and duties levied
in connection with the delivery of any Shares to the Purchasers.
 
6.3 Entire Agreement. The Subscription Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
6.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile or email attachment at the
facsimile number or email address as set forth on the signature pages attached
hereto at or prior to 5:30 p.m. (New York City time) on a Trading Day, (b) the
next Trading Day after the date of transmission, if such notice or communication
is delivered via facsimile or email attachment at the facsimile number or email
address as set forth on the signature pages attached hereto on a day that is not
a Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day,
(c) the second (2nd) Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto. To the extent that any notice provided pursuant to any Subscription
Document constitutes, or contains, material, non-public information regarding
the Company or any Subsidiaries, the Company shall simultaneously file such
notice with the Commission pursuant to a Current Report on Form 8-K.
 
6.5 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Purchasers. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right. Any proposed amendment or waiver
that disproportionately, materially and adversely affects the rights and
obligations of any Purchaser relative to the comparable rights and obligations
of the other Purchasers shall require the prior written consent of such
adversely affected Purchaser. Any amendment effected in accordance with
accordance with this Section 6.5 shall be binding upon each Purchaser and holder
of Shares and the Company.
 
6.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
6.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Shares, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Shares, by the provisions of the Subscription Documents that apply to the
“Purchasers.”
 
6.8 No Third-Party Beneficiaries. The Placement Agents shall be the third party
beneficiary of the representations and warranties of the Company in Section 3.1
and the representations and warranties of the Purchasers in Section 3.2. This
Agreement is intended for the benefit of the parties hereto and their respective
successors and permitted assigns and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person, except as otherwise set forth
in this Section 6.8.
 
 
A-14

 
 
6.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Subscription Documents shall be governed
by and construed and enforced in accordance with the internal laws of the State
of New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal Proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Subscription Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Subscription Documents), and hereby irrevocably waives, and agrees not to assert
in any Action or Proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such Action or Proceeding is improper or is
an inconvenient venue for such Proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
Action or Proceeding by mailing a copy thereof via registered or certified mail
or overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any other manner permitted by law. If any party shall commence an
Action or Proceeding to enforce any provisions of the Subscription Documents,
then the prevailing party in such Action or Proceeding shall be reimbursed by
the non-prevailing party for its reasonable attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
Action or Proceeding.
 
6.10 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Shares.
 
6.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
6.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
6.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Subscription Documents, whenever any Purchaser exercises a right, election,
demand or option under a Subscription Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.
 
6.14 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.
 
6.15 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Subscription
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Subscription Documents or any amendments thereto.
In addition, each and every reference to share prices and shares of Common Stock
in any Subscription Document shall be subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement but
before the Closing Date.
 
 
A-15

 
 
6.16 WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES. ACCORDINGLY, IN ANY ACTION, SUIT, OR
PROCEEDING IN ANY JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE
PARTIES EACH KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY
APPLICABLE LAW, HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY
WAIVES FOREVER TRIAL BY JURY.
 
(Signature Pages Follow)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A-16

 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
 
 
 RUMBLEON, INC.
 
By:_________________
Name: Steven R. Berrard
Title: Chief Financial Officer

Address for Notice:____________________

4521 Sharon Rd Ste 370
Charlotte NC 28211


 
 With a copy to (which shall not constitute notice):
 
Akerman LLP
Attn: Michael Francis
Christina Russo
350 E. Las Olas Boulevard
Fort Lauderdale, FL 33301
 
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
 
A-17

 
 
[PURCHASER SIGNATURE PAGES TO RUMBLEON SECURITIES PURCHASE AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned, severally and not jointly with other
Purchasers, have caused this Securities Purchase Agreement to be duly executed
by their respective authorized signatories or legally designated and authorized
investment manager as of the date first indicated above.
 
 
 
 
Name of Purchaser:
 
 
 
 
 
 
 
Signature of Authorized Signatory of Purchaser:
 
 
 
 
 
 
 
Name of Authorized Signatory:
 
 
 
 
 
 
 
Title of Authorized Signatory:
 
 
 
 
 
 
 
Email Address of Authorized Signatory:
 
 
 
 
 
 
 
Address for Notice to Purchaser:
 
 
 
 
 
Address for Delivery of Shares to Purchaser (if not same as address for
 
 
notice):
 
 

Social Security Number or Taxpayer ID of
Purchaser:                                                                                                                                                      
 
 
Subscription Amount:
 
$
 
 
Shares:
 
 
 
 

 
☐ Notwithstanding anything contained in this Agreement to the contrary, by
checking this box (i) the obligations of the above-signed to purchase the
securities set forth in this Agreement to be purchased from the Company by the
above-signed, and the obligations of the Company to sell such securities to the
above-signed, shall be unconditional and all conditions to Closing shall be
disregarded, (ii) the Closing shall occur on the third (3rd) Trading Day
following the date of this Agreement and (iii) any condition to Closing
contemplated by this Agreement (but prior to being disregarded by clause (i)
above) that required delivery by the Company or the above-signed of any
agreement, instrument, certificate or the like or purchase price (as applicable)
shall no longer be a condition and shall instead be an unconditional obligation
of the Company or the above-signed (as applicable) to deliver such agreement,
instrument, certificate or the like or purchase price (as applicable) to such
other party on the Closing Date.
 
 
A-18

 
 
EXHIBIT A
 
ESCROW AGREEMENT
 
 
ESCROW AGREEMENT
 
This ESCROW AGREEMENT (this “Agreement”) made as of October 25, 2018, by and
among National Securities Corporation and Craig Hallum Capital Group LLC
(together, the “Placement Agents”), RumbleOn, Inc. (the “Issuer”), whose
addresses and other information appear on the Information Sheet (as defined
herein) attached to this Agreement, and Continental Stock Transfer & Trust
Company, 1 State Street, 30th Floor, New York, NY 10004 (the “Escrow Agent”).
 
WITNESSETH:
 
WHEREAS, the Issuer is offering to “accredited investors” up to $23,000,000 of
shares of the Issuer’s Class B Common Stock, par value $0.001 per share (the
“Securities”). The offering of the Securities is herein referred to as the
“Offering”;
 
WHEREAS, the Issuer and the Placement Agents propose to establish an escrow
account (the “Escrow Account”), to which subscription monies which are received
by the Escrow Agent from the prospective purchasers of the Securities are to be
credited, and the Escrow Agent is willing to establish the Escrow Account on the
terms and subject to the conditions hereinafter set forth; and
 
WHEREAS, the Escrow Agent has agreed to establish a special bank account at J.P.
Morgan Chase Bank (the “Bank”) into which the subscription monies, which are
received by the Escrow Agent from the prospective purchasers and credited to the
Escrow Account, are to be deposited.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree as follows:
 
1. Information Sheet. Each capitalized term not otherwise defined in this
Agreement shall have the meaning set forth for such term on the information
sheet which is attached to this Agreement as Exhibit A and is incorporated by
reference herein and made a part hereof (the “Information Sheet”).
 
2. Establishment of the Bank Account.
 
2.1. The Escrow Agent shall establish a non-interest-bearing bank account at the
branch of Bank selected by the Escrow Agent, and bearing the designation set
forth on the Information Sheet (the “Bank Account”); while the funds are on
deposit, the Escrow Agent may earn bank credits or other consideration. The
purpose of the Bank Account is for (a) the deposit of all subscription monies
(checks or wire transfers) from prospective purchasers of the Securities which
are delivered to the Escrow Agent, (b) the holding of amounts of subscription
monies which are collected through the banking system and (c) the disbursement
of collected funds, all as described herein.
 
 
 
A-19

 
 
2.2. On or before the date of the initial deposit in the Bank Account pursuant
to this Agreement, the Placement Agents shall notify the Escrow Agent in writing
of the date of the commencement of the Offering (the “Effective Date”), and the
Escrow Agent shall not be required to accept any amounts for credit to the
Escrow Account or for deposit in the Bank Account prior to its receipt of such
notification.
 
2.3. The “Offering Period,” which shall be deemed to commence on the Effective
Date, shall consist of the number of calendar days or business days set forth on
the Information Sheet. The Offering Period shall be extended at the Placement
Agents’ discretion (an “Extension Period”) only if the Escrow Agent shall have
received written notice thereof prior to the expiration of the Offering Period.
The Extension Period, which shall be deemed to commence on the next calendar day
following the expiration of the Offering Period, shall consist of the number of
calendar days or business days set forth on the Information Sheet. The last day
of the Offering Period, or the last day of the Extension Period (if the Escrow
Agent has received written notice thereof as herein above provided), is referred
to herein as the“Termination Date”. Except as provided in Section 4.3 hereof,
after the Termination Date, prospective purchasers shall not deposit, and the
Escrow Agent shall not accept, any additional amounts representing payments by
prospective purchasers.
 
3. Deposits to the Bank Account.
 
3.1. Prospective purchasers shall promptly deliver to the Escrow Agent
subscription monies, which monies shall be in the form of checks or wire
transfers; “Money Orders” are not acceptable. Upon the Escrow Agent’s receipt of
such monies, they shall be credited to the Escrow Account. All checks delivered
to the Escrow Agent shall be made payable to “CST&T AAF RumbleOn, Inc. 2018
Escrow Account.” Any check payable other than to the Escrow Agent as required
hereby shall be returned by the Escrow Agent to the prospective purchaser, or if
the Escrow Agent has insufficient information to do so, then to the Placement
Agents (together with any Subscription Information, as defined below or other
documents delivered therewith), such check shall be deemed not to have been
delivered to the Escrow Agent pursuant to the terms of this Agreement.
 
3.2. Promptly after receiving subscription monies as described in Section 3.1,
the Escrow Agent shall deposit the same into the Bank Account. Amounts of monies
so deposited are hereinafter referred to as “Escrow Amounts”. The Escrow Agent
shall cause the Bank to process all Escrow Amounts for collection through the
banking system. Simultaneously with each deposit to the Escrow Account, the
Placement Agents shall inform the Escrow Agent in writing of the name, address,
and the tax identification number of the purchaser, the amount of Securities
subscribed for by such purchase, and the aggregate dollar amount of such
subscription (collectively, the “Subscription Information”).
 
3.3. The Escrow Agent shall not accept or recognize for credit to the Escrow
Account, any deposit, including deposits made by bank wire, for which the Escrow
Agent has not received the appropriate Subscription Information defined in
paragraph 3.2.
 
 
 
A-20

 
 
3.4. The Escrow Agent shall not be required to accept in the Escrow Account any
amounts representing payments by prospective purchasers, whether by check or
wire, except during the Escrow Agent’s regular business hours.
 
3.5. Only those Escrow Amounts that have been deposited into the Bank Account,
accompanied by the required subscriber information, cleared the banking system
and collected by the Escrow Agent, are herein referred to as the “Fund.”
 
3.6. If the Offering is terminated before the Termination Date, the Escrow Agent
shall refund any portion of the Fund prior to disbursement of the Fund in
accordance with Article 4 hereof upon instructions in writing signed by both the
Issuer and the Placement Agents.
 
3.7. If prior to the disbursement of the Fund in accordance with Section 4.2
below, the Escrow Agent has received notice from the Issuer that the
subscription of a prospective purchaser has been rejected since such purchaser
does not qualify as an investor in the Offering, the Escrow Agent shall promptly
refund to such purchaser the amount of payment received from such purchaser
which is then held in the Fund or which thereafter clears the banking system,
without interest thereon or deduction therefrom, by drawing a check on the Bank
Account for the amount of such payment and transmitting it to the purchaser.
 
4. Disbursement from the Bank Account.
 
4.1. If the Escrow Agent has received joint instructions from the Issuer and the
Placement Agents that the Offering is terminated, the Escrow Agent shall
promptly refund to each prospective purchaser the amount of payment received
from such purchaser which is then held in the Fund or which thereafter clears
the banking system, without interest thereon or deduction there from, by drawing
checks on the Bank Account for the amounts of such payments and transmitting
them to the purchasers. In such event, the Escrow Agent shall promptly notify
the Issuer and the Placement Agent of its distribution of the Fund.
 
4.2. If at any time up to the close of regular banking hours on the Termination
Date, the Escrow Agent has received joint written instructions from the Issuer
and the Placement Agents that all conditions for release of funds have been met
for closing of the Offering, the Escrow Agent shall promptly disburse the Fund
in accordance with instructions.
 
4.3. Upon disbursement of the Fund pursuant to the terms of this Article 4, the
Escrow Agent shall be relieved of further obligations and released from all
liability under this Agreement. It is expressly agreed and understood that in no
event shall the aggregate amount of payments made by the Escrow Agent exceed the
amount of the Fund.
 
5. Rights, Duties and Responsibilities of Escrow Agent. It is understood and
agreed that the duties of the Escrow Agent are purely ministerial in nature, and
that:
 
5.1. The Escrow Agent shall notify the Placement Agents, on a daily basis, of
the Escrow Amounts which have been deposited in the Bank Account and of the
amounts, constituting the Fund, which have cleared the banking system and have
been collected by the Escrow Agent.
 
 
 
A-21

 
 
5.2. The Escrow Agent shall not be responsible for or be required to enforce any
of the terms or conditions of the selling agreement or any other agreement
between the Placement Agents and the Issuer nor shall the Escrow Agent be
responsible for the performance by the Placement Agents or the Issuer of their
respective obligations under this Agreement.
 
5.3. The Escrow Agent shall not be required to accept from the Placement Agents
(or the Issuer) any Subscription Information pertaining to prospective
purchasers unless such Subscription Information is accompanied by checks or wire
transfers meeting the requirements of Section 3.1, nor shall the Escrow Agent be
required to keep records of any information with respect to payments deposited
by prospective purchasers except as to the amount of such payments; however, the
Escrow Agent shall notify the Placement Agents within a reasonable time of any
discrepancy between the amount set forth in any Subscription Information and the
amount delivered to the Escrow Agent therewith. Such amount need not be accepted
for deposit in the Escrow Account until such discrepancy has been resolved.
 
5.4. The Escrow Agent shall be under no duty or responsibility to enforce
collection of any check delivered to it hereunder. The Escrow Agent, within a
reasonable time, shall return to the Placement Agents any check received which
is dishonored, together with the Subscription Information, if any, which
accompanied such check.
 
5.5. The Escrow Agent shall be entitled to rely upon the accuracy, act in
reliance upon the contents, and assume the genuineness of any notice,
instruction, certificate, signature, instrument or other document which is given
to the Escrow Agent pursuant to this Agreement without the necessity of the
Escrow Agent verifying the truth or accuracy thereof. The Escrow Agent shall not
be obligated to make any inquiry as to the authority, capacity, existence or
identity of any person purporting to give any such notice or instructions or to
execute any such certificate, instrument or other document.
 
5.6. If the Escrow Agent is uncertain as to its duties or rights hereunder or
shall receive instructions with respect to the Bank Account, the Escrow Amounts
or the Fund which, in its sole determination, are in conflict either with other
instructions received by it or with any provision of this Agreement, it shall be
entitled to hold the Escrow Amounts, the Fund, or a portion thereof, in the Bank
Account pending the resolution of such uncertainty to the Escrow Agent’s sole
satisfaction, by final judgment of a court or courts of competent jurisdiction
or otherwise.
 
5.7. The Escrow Agent shall not be liable for any action taken or omitted
hereunder, or for the misconduct of any employee, agent or attorney appointed by
it, except in the case of willful misconduct or gross negligence. The Escrow
Agent shall be entitled to consult with counsel of its own choosing and shall
not be liable for any action taken, suffered or omitted by it in accordance with
the advice of such counsel.
 
5.8. The Escrow Agent shall have no responsibility at any time to ascertain
whether or not any security interest exists in the Escrow Amounts, the Fund or
any part thereof or to file any financing statement under the Uniform Commercial
Code with respect to the Fund or any part thereof.
 
 
 
A-22

 
 
6. Amendment; Resignation or Removal of Escrow Agent. This Agreement may be
altered or amended only with the written consent of the Issuer, the Placement
Agents and the Escrow Agent. The Escrow Agent may resign and be discharged from
its duties hereunder at any time by giving written notice of such resignation to
the Issuer and the Placement Agents specifying a date when such resignation
shall take effect and upon delivery of the Fund to the successor escrow agent
designated by the Issuer or the Placement Agents in writing. Such successor
Escrow Agent shall become the Escrow Agent hereunder upon the resignation date
specified in such notice. If the Issuer or the Placement Agents fail to
designate a successor Escrow Agent within thirty (30) days after such notice,
then the resigning Escrow Agent shall promptly refund the amount in the Fund to
each prospective purchaser, without interest thereon or deduction. The Escrow
Agent shall continue to serve until its successor accepts the escrow and
receives the Fund. The Issuer shall have the right, with the prior written
consent of the Placement Agents, at any time to remove the Escrow Agent and
substitute a new escrow agent by giving notice thereof to the Escrow Agent then
acting. Upon its resignation and delivery of the Fund as set forth in this
Section 6, the Escrow Agent shall be discharged of and from any and all further
obligations arising in connection with the escrow contemplated by this
Agreement. Without limiting the provisions of Section 8 hereof, the resigning
Escrow Agent shall be entitled to be reimbursed by the Issuer and the Placement
Agents for any expenses incurred in connection with its resignation, transfer of
the Fund to a successor escrow agent or distribution of the Fund pursuant to
this Section 6.
 
7. Representations and Warranties. The Issuer and the Placement Agents hereby
severally represent and warrant to the Escrow Agent that:
 
7.1. No party other than the parties hereto and the prospective purchasers have,
or shall have, any lien, claim or security interest in the Escrow Amounts or the
Fund or any part thereof.
 
7.2. No financing statement under the Uniform Commercial Code is on file in any
jurisdiction claiming a security interest in or describing (whether specifically
or generally) the Escrow Amounts or the Fund or any part thereof.
 
7.3. The Subscription Information submitted with each deposit shall, at the time
of submission and at the time of the disbursement of the Fund, be deemed a
representation and warranty that such deposit represents a bona fide payment by
the purchaser described therein for the amount of Securities set forth in such
Subscription Information.
 
7.4. All of the information contained in the Information Sheet is, as of the
date hereof, and will be, at the time of any disbursement of the Fund, true and
correct in all material respects.
 
8. Fees and Expenses. The Escrow Agent shall be entitled to the Escrow Agent
Fees set forth on the Information Sheet, payable as and when stated therein. In
addition, the Issuer and the Placement Agents jointly and severally agree to
reimburse the Escrow Agent for any reasonable expenses incurred in connection
with this Agreement, including, but not limited to, reasonable counsel fees.
 
 
 
A-23

 
 
9. Indemnification and Contribution.
 
9.1. The Issuer and the Placement Agents (collectively referred to as the
“Indemnitors”) jointly and severally agree to indemnify the Escrow Agent and its
officers, directors, employees, agents and shareholders (collectively referred
to as the “Indemnitees”) against, and hold them harmless of and from, any and
all loss, liability, cost, damage and expense, including without limitation,
reasonable counsel fees, which the Indemnitees may suffer or incur by reason of
any action, claim or proceeding brought against the Indemnitees arising out of
or relating in any way to this Agreement or any transaction to which this
Agreement relates, unless such action, claim or proceeding is the result of the
willful misconduct or gross negligence of the Indemnitees.
 
9.2. If the indemnification provided for in Section 9.1 is applicable, but for
any reason is held to be unavailable, the Indemnitors shall contribute such
amounts as are just and equitable to pay, or to reimburse the Indemnitees for,
the aggregate of any and all losses, liabilities, costs, damages and expenses,
including counsel fees, actually incurred by the Indemnitees as a result of or
in connection with, and any amount paid in settlement of, any action, claim or
proceeding arising out of or relating in any way to any actions or omissions of
the Indemnitors.
 
9.3. The provisions of this Article 9 shall survive any termination of this
Agreement, whether by disbursement of the Fund, resignation of the Escrow Agent
or otherwise.
 
10. Termination of Agreement. This Agreement shall terminate on the final
disposition of the Fund pursuant to Section 4, provided that the rights of the
Escrow Agent and the obligations of the other parties hereto under Section 9
shall survive the termination hereof and the resignation or removal of the
Escrow Agent.
 
11. Governing Law and Assignment. This Agreement shall be construed in
accordance with and governed by the laws of the State of New York, without
regard to the conflicts of laws principles thereof, and shall be binding upon
the parties hereto and their respective successors and assigns;provided,
however, that any assignment or transfer by any party of its rights under this
Agreement or with respect to the Escrow Amounts or the Fund shall be void as
against the Escrow Agent unless (a) written notice thereof shall be given to the
Escrow Agent; and (b) the Escrow Agent shall have consented in writing to such
assignment or transfer.
 
12. Notices. All notices required to be given in connection with this Agreement
shall be sent by registered or certified mail, return receipt requested, or by
hand delivery with receipt acknowledged, or by the Express Mail service offered
by the United States Postal Service, and addressed, if to the Issuer or the
Placement Agents, at their respective addresses set forth on the Information
Sheet, and if to the Escrow Agent, at its address set forth above, to the
attention of the Trust Department.
 
13. Severability. If any provision of this Agreement or the application thereof
to any person or circumstance shall be determined to be invalid or
unenforceable, the remaining provisions of this Agreement or the application of
such provision to persons or circumstances other than those to which it is held
invalid or unenforceable shall not be affected thereby and shall be valid and
enforceable to the fullest extent permitted by law.
 
 
 
A-24

 
 
14. Execution in Several Counterparts. This Agreement may be executed in several
counterparts or by separate instruments and by facsimile transmission and all of
such counterparts and instruments shall constitute one agreement, binding on all
of the parties hereto.
 
15. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings (written or oral) of the parties in
connection therewith.
 
 
 
A-25

 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.
 
ESCROW AGENT:
 
CONTINENTAL STOCK TRANSFER
& TRUST COMPANY
 
 
 
By:                                                                             
Name:                                                                       
Title:                                                                       
 
 
 
PLACEMENT AGENTS:
 
NATIONAL SECURITIES CORPORATION
 
 
 
By:                                                                             
Name:                                                                       
Title:                                                                       
 
 
CRAIG HALLUM CAPITAL LLC
 
 
 
By:                                                                             
Name:                                                                       
Title:                                                                       
 
 
 
ISSUER:
 
RUMBLEON, INC.
 
 
By:                                                                             
Name:                                                                       
Title:                                                                       
 
 
 
 
 
A-26

 
EXHIBIT A
 
ESCROW AGREEMENT INFORMATION SHEET
 
1.            
The Issuer
 
Name:            RumbleOn, Inc.
Address:        4521 Sharon Road
Suite 370
Charlotte, NC 28211
 
Tax Identification Number: 46-3951329
 
2            
The Placement Agents
 
Name :           National Securities Corporation
Address:        200 Vesey Street, 25th Floor
New York, NY 10581
 
Name:            Craig Hallum Capital Group LLC
Address:        222 South Ninth Street – Suite 350
Minneapolis, MN 55402
 
3.            
The Securities
 
Description of the Securities to be offered: Up to $23,000,000 of shares of the
Issuer’s Class B Common Stock.
 
4.            
Plan of Distribution of the Securities
 
Initial Offering Period: Through October 15, 2018.
Extension Period, if any: October 31, 2018.
 
5.            
Title of Escrow Account:
 
“CST&T AAF RumbleOn, Inc. 2018 Escrow Account”
 
6.            
Escrow Agent Fees and Charges
 
$5,500 (for up to 50 investing shareholders); $7,500 (for up to 100
shareholders); $9,000 + $12.00/account (over 100 shareholders); $3,500 payable
at signing of the Escrow Agreement, plus estimated balance as invoiced is due 30
days after launch. Any remaining fees will be invoiced at Closing. An additional
fee of $5,000 will be charged if the program is terminated for any reason
causing the deposited funds to be returned. (Note:  $250.00 online “view only”
access to the bank account is included).  A fee of $500 will be payable for
document review services related to each amendment/extension to the Escrow
Agreement.  In addition, the Escrow Agent shall be paid a fee of $500.00 for
each additional closing beyond the Initial Offering Period.  Should the Escrow
Agent continue for more than six months, the Escrow Agent shall receive a fee of
$600.00 per month, or any portion thereof, payable in advance or the first
business day of the month.
 
 
A-1

 
 
Distribution charges:
 
$45.00 per check
$50.00 per wire
$100.00 per check returned (NSF) check
$100.00 lost check replacement fee
$50.00 per DWAC (share movement to DTC)
$10.00 per share certificate
 
 
A-2

 
 
EXHIBIT B
 
INVESTOR QUESTIONNAIRE
 
IN CONNECTION WITH RUMBLEON, INC.'S PROPOSED SALE OF CLASS B COMMON STOCK (THE
“SHARES”) , PLEASE INDICATE IF YOU QUALIFY AS AN "ACCREDITED INVESTOR" UNDER ONE
OR MORE OF THE FOLLOWING (please check all that apply):
 
 
Any individual whose net worth, or joint net worth with that person’s spouse, at
the time of his or her purchase of the Shares, exceeds US$1,000,000. For
purposes of calculating net worth under this section, (i) the person's primary
residence shall not be included as an asset; (ii) indebtedness that is secured
by the person's primary residence, up to the estimated fair market value of the
primary residence at the time of the sale of the Shares, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of sale of securities exceeds the amount outstanding 60 days before
such time, other than as a result of the acquisition of the primary residence,
the amount of such excess shall be included as a liability); and (iii)
indebtedness that is secured by the person's primary residence in excess of the
estimated fair market value of the primary residence at the time of the sale of
the Shares shall be included as a liability.
 
Any individual who had an individual income in excess of US$200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
US$300,000 in each of those years and reasonably expects to reach the same
income level in the current year.
 
Any director or executive officer of RumbleOn, Inc. For purposes of this
section, “executive officer” means the president; any vice president in charge
of a principal business unit, division or function, such as sales,
administration or finance; or any other person or persons who perform(s) similar
policymaking functions for RumbleOn, Inc.
 
Any organization described in section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership (which the
parties understand includes a limited liability company) not formed for the
specific purpose of acquiring the Shares, with total assets in excess of
$5,000,000.
 
Any trust, with total assets in excess of US$5,000,000, not formed for the
specific purpose of acquiring the Shares, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the Securities Act
of 1933, as amended.
 
Any bank, as defined in Section 3(a)(2) of the Securities Act of 1933, or a
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act of 1933, whether acting in its individual or
fiduciary capacity
 
Any broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended.
 
Any insurance company as defined in Section 2(a)(13) of the Securities Act of
1933.
 
Any investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of such Act.
 
Any Small Business Investment Company licensed by the U. S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958.
 
 
A-29

 
 
Any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000.
 
Any employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 (“ERISA”), and either the decision to acquire the Shares
has been made by a plan fiduciary, as defined in Section 3(21) of ERISA, which
is either a bank, savings and loan association, insurance company or registered
investment advisor, or the employee benefit plan has total assets in excess of
$5,000,000, or if a self-directed plan, investment decisions are made solely by
persons who are accredited investors.
 
Any private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940.
 
Any entity in which all of the equity owners are Accredited Investors, as
described above.
 
 
By signing below, the Investor confirms that the information in this Investor
Questionnaire is true, correct and complete.
 
 
 
 
 
 
Name of Investor
 
 
By:________________________________ 

  Signature
 
 
 
 
 
Title:_______________________________

 
               (if any)
 
 
 
Date:______________________________ 

, 2018
 
 
 
 
A-30

 
 
EXHIBIT C
 
RISK FACTORS
 
 
In this Exhibit C – Risks Factors, we refer to RumbleOn, Inc. as the “Company,”
“we,” “us,” and “our,” and similar words. Capitalized terms not defined herein
have the meanings set forth in the Securities Purchase Agreement.
 
In addition to other information contained or incorporated by reference in this
Exhibit, you should carefully consider the risks described below and
incorporated herein by reference to our Annual Report on Form 10-K for the
fiscal year ended December 31, 2017, and our subsequent periodic reports, in
evaluating our company and our business before making a decision to invest in
our Class B Common Stock. Additional risks not presently known to us or that we
currently deem immaterial could also materially and adversely affect our
financial condition, results of operations, business and prospects. The trading
price of our Class B Common Stock could decline due to any of these risks, and
you may lose all or part of your investment.
 
Risks Related to the Proposed Acquisitions (the “Acquisitions”) of Wholesale
Holdings, Inc. and Wholesale Express, LLC (together “Wholesale”)
 
We cannot assure you that the proposed Acquisitions will be completed on a
timely basis or at all.
 
There are a number of risks and uncertainties relating to the Acquisitions. For
example, the Acquisitions may not be completed, or may not be completed in the
time frame, on the terms or in the manner currently anticipated, as a result of
a number of factors, including the failure of the parties to satisfy one or more
of the conditions to closing. There can be no assurance that the conditions to
closing of the Acquisitions will be satisfied or waived or that other events
will not intervene to delay or result in the failure to close the Acquisitions.
 
In the event the Acquisitions are not consummated, we may use the proceeds from
the offering of the Shares for working capital and general corporate purposes,
which may include purchases of additional inventory held for sale, increased
spending on marketing and advertising and capital expenditures necessary to grow
the business, and for the repayment of outstanding indebtedness. However, we
would have broad authority to use such net proceeds for other purposes that may
not be accretive to our earnings per share.
 
We may be unable to realize the anticipated synergies related to the
Acquisitions, which could have a material adverse effect on our business,
financial condition and results of operations.
 
We expect to realize significant synergies related to the Acquisitions. We also
expect to incur costs to achieve these synergies. While we believe these
synergies are achievable, our ability to achieve such estimated synergies in the
amounts and timeframe expected is subject to various assumptions by our
management based on expectations that are subject to a number of risks, which
may or may not be realized, as well as the incurrence of other costs in our
operations that may offset all or a portion of such synergies and other factors
outside our control. As a consequence, we may not be able to realize all of
these synergies within the time frame expected or at all, or the amounts of such
synergies could be significantly reduced. In addition, we may incur additional
and unexpected costs to realize these synergies. Failure to achieve the expected
synergies could significantly reduce the expected benefits associated with the
Acquisitions and adversely affect our business following the Acquisitions. We
have incurred and will continue to incur substantial expenses in connection with
the negotiation and consummation of the transactions contemplated by the
Transaction Documents. These costs, as well as other unanticipated costs and
expenses, could have a material adverse effect on our financial condition and
operating results following the consummation of the Acquisitions and many of
these costs will be borne by us even if the Acquisitions are not consummated.
 
 
A-31

 
 
Following the consummation of the Acquisitions, we may be unable to successfully
integrate Wholesale’s business and realize the anticipated benefits of the
Acquisitions.
 
We and Wholesale currently operate as independent companies. After the closing
of the Acquisitions, we will be required to devote significant management
attention and resources to integrating the business and operations of Wholesale.
Potential difficulties we may encounter in the integration process include the
following:
 
 
●
 
the inability to successfully combine our business and the businesses of
Wholesale in a manner that results in the anticipated benefits and synergies of
the Acquisitions not being realized in the time frame currently anticipated or
at all;

 
 
●
 
the loss of sales, customers or business partners of ours or of Wholesale’s as a
result of such parties deciding not to continue business at the same or similar
levels with us or Wholesale after the Acquisitions;

 
 
●
 
challenges associated with operating the combined business in markets and
geographies in which we do not currently operate;

 
 
●
 
difficulty integrating our direct sales and distribution channels with
Wholesale’s to effectively sell the vehicles of the combined company following
the closing of the Acquisitions;

 
 
●
 
the complexities associated with managing our company and integrating personnel
from Wholesale, resulting in a significantly larger combined company, while at
the same time providing high quality services to customers;
 
  
 
●
 
unanticipated issues in coordinating accounting, information technology,
communications, administration and other systems;

 
 
●
 
difficulty addressing possible differences in corporate culture and management
philosophies;

 
 
●
 
the failure to retain key employees of ours or of Wholesale;

 
 
●
 
potential unknown liabilities and unforeseen increased expenses, delays or
regulatory conditions associated with the Acquisitions;

 
 
●
 
performance shortfalls as a result of the diversion of management’s attention
caused by consummating the Acquisitions and integrating Wholesale’s operations;
and

 
 
●
 
managing the increased debt levels incurred in connection with the Acquisitions.

 
An inability to realize the anticipated benefits and cost synergies of the
Acquisitions, as well as any delays encountered in the integration process,
could have a material adverse effect on the operating results of the combined
company, which may materially adversely affect the value of our Class B Common
Stock following the consummation of the Acquisitions.
 
In addition, the actual integration may result in additional and unforeseen
expenses, and the anticipated benefit of our plan for integration may not be
realized. Actual synergies, if achieved at all, may be lower than what we expect
and may take longer to achieve than anticipated. For example, the elimination of
duplicative costs may not be possible or may take longer than anticipated, or
the benefits from the Acquisitions may be offset by costs incurred or delays in
integrating the companies. If we are not able to adequately address these
challenges, we may be unable to successfully integrate Wholesale’s operations
into our own or, even if we are able to combine the business operations
successfully, to realize the anticipated benefits of the integration of the
companies.
 
 
A-32

 
 
Our business relationships, those of Wholesale or the combined company may be
subject to disruption due to uncertainty associated with the Acquisitions.
 
Parties with which we or Wholesale do business may experience uncertainty
associated with the Acquisitions, including with respect to current or future
business relationships with us, Wholesale or the combined company. Our and
Wholesale’s business relationships may be subject to disruption, as customers,
distributors, suppliers, vendors, and others may seek to receive confirmation
that their existing business relations with us or Wholesale, as the case may be,
will not be adversely impacted as a result of the Acquisitions or attempt to
negotiate changes in existing business relationships or consider entering into
business relationships with parties other than us, Wholesale, or the combined
company as a result of the Acquisitions. Any of these other disruptions could
have a material adverse effect on our or Wholesale’s businesses, financial
condition, or results of operations or on the business, financial condition or
results of operations of the combined company, and could also have an adverse
effect on our ability to realize the anticipated benefits of the Acquisitions.
 
If we are unable to maintain effective internal control over financial reporting
for the combined companies following the Acquisitions, we may fail to prevent or
detect material misstatements in our financial statements, in which case
investors may lose confidence in the accuracy and completeness of our financial
statements.
 
We and Wholesale currently maintain separate internal control over financial
reporting with different financial reporting processes and different process
control software. After the closing of the Acquisitions, we plan to integrate
our internal control over financial reporting with those of Wholesale. We may
encounter difficulties and unanticipated issues in combining our respective
accounting systems due to the complexity of the financial reporting processes.
We may also identify errors or misstatements that could require audit
adjustments. If we are unable to implement and maintain effective internal
control over financial reporting following completion of the Acquisitions, we
may fail to prevent or detect material misstatements in our financial
statements, in which case investors may lose confidence in the accuracy and
completeness of our financial reports and the market price of our securities may
decline.
 
Wholesale may have liabilities that are not known, probable or estimable at this
time.
 
As a result of the Acquisitions, Wholesale will become subsidiaries of the
Company and remain subject to their past, current and future liabilities. There
could be unasserted claims or assessments against or affecting Wholesale,
including the failure to comply with applicable laws, regulations, orders and
consent decrees or infringement or misappropriation of third party intellectual
property or other proprietary rights that we failed or were unable to discover
or identify in the course of performing our due diligence investigation of
Wholesale. In addition, there are liabilities of Wholesale that are neither
probable nor estimable at this time that may become probable or estimable in the
future, including indemnification requests received from customers of Wholesale
relating to claims of infringement or misappropriation of third party
intellectual property or other proprietary rights, tax liabilities arising in
connection with ongoing or future tax audits and liabilities in connection with
other past, current and future legal claims and litigation. Any such
liabilities, individually or in the aggregate, could have a material adverse
effect on our financial results. We may learn additional information about
Wholesale that adversely affects us, such as unknown, unasserted, or contingent
liabilities and issues relating to compliance with applicable laws or
infringement or misappropriation of third party intellectual property or other
proprietary rights.
 
As a result of the Acquisitions, we and Wholesale may be unable to retain key
employees.
 
Our success after the Acquisitions will depend in part upon our ability to
retain key employees of ours and Wholesale. Key employees may depart because of
a variety of reasons relating to the Acquisitions. If we and Wholesale are
unable to retain key personnel who are critical to the successful integration
and future operations of the combined company, we could face disruptions in our
operations, loss of existing customers, loss of key information, expertise
or know-how, and unanticipated additional recruitment and training costs. In
addition, the loss of key personnel could diminish the anticipated benefits of
the Acquisitions.
 
 
A-33

 
 
EXHIBIT D
 
FORM OF LOCK-UP AGREEMENT
 
October __, 2018
 
National Securities Corporation
200 Vesey Street, 25th Floor
New York, New York 10281
 
Ladies and Gentlemen:
 
In connection with the proposed Securities Purchase Agreement (the “Securities
Purchase Agreement”) between the undersigned and RumbleOn, Inc., a Nevada
corporation (the “Company”), providing for the issuance and sale by the Company
(the “Offering”) of up to $23,000,000 of the Company’s Class B Common Stock,
$0.001 par value per share (the “Shares”), the undersigned hereby agrees that,
without the prior written consent of National Securities Corporation (“NSC”) and
Craig Hallum Capital Group LLC (“CH”, and together with NSC, the “Placement
Agents”), the undersigned will not, during the period commencing on the date
hereof and ending ninety (90) days after the Closing Date (as defined in the
Securities Purchase Agreement) (the “Lock-Up Period”), (1) offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly, any shares of capital
stock of the Company or any securities convertible into or exercisable or
exchangeable for shares of capital stock of the Company, whether now owned or
hereafter acquired by the undersigned or with respect to which the undersigned
has or hereafter acquires the power of disposition (collectively, the “Lock-Up
Securities”); (2) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
Lock-Up Securities, whether any such transaction is to be settled by delivery of
shares of Lock-Up Securities, in cash or otherwise; (3) make any demand for or
exercise any right with respect to the registration of any Lock-Up Securities;
or (4) publicly disclose the intention to make any offer, sale, pledge or
disposition, or to enter into any transaction, swap, hedge or other arrangement
relating to any Lock-Up Securities. Notwithstanding the foregoing, and subject
to the conditions below, the undersigned may transfer Lock-Up Securities without
the prior written consent of the Placement Agents in connection with (a)
transactions relating to Lock-Up Securities acquired in open market transactions
after the completion of the Offering; provided that no filing under Section
16(a) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
shall be required or shall be voluntarily made in connection with subsequent
sales of Lock-Up Securities acquired in such open market transactions; (b)
transfers of Lock-Up Securities as a bona fide gift, by will or intestacy or to
a family member or trust for the benefit of a family member (for purposes of
this lock-up agreement, “family member” means any relationship by blood,
marriage or adoption, not more remote than first cousin); (c) transfers of
Lock-Up Securities to a charity or educational institution; (d) if the
undersigned, directly or indirectly, controls a corporation, partnership,
limited liability company or other business entity, any transfers of Lock-Up
Securities to any shareholder, partner or member of, or owner of similar equity
interests in, the undersigned, as the case may be, or (e) the sales of Shares to
cover the payment of the exercise prices or the payment of taxes associated with
the exercise or vesting of equity awards under any equity compensation plan of
the Company; provided that in the case of any transfer pursuant to the foregoing
clauses (b), (c) or (d), (i) any such transfer shall not involve a disposition
for value, (ii) each transferee shall sign and deliver to the Underwriter a
lock-up agreement substantially in the form of this lock-up agreement and (iii)
no filing under Section 16(a) of the Exchange Act shall be required or shall be
voluntarily made, except for a Form 5. The undersigned also agrees and consents
to the entry of stop transfer instructions with the Company’s transfer agent and
registrar against the transfer of the undersigned’s Lock-Up Securities except in
compliance with this lock-up agreement.
 
If the undersigned is an officer or director of the Company, (i) the undersigned
agrees that the foregoing restrictions shall be equally applicable to any
issuer-directed or “friends and family” Shares that the undersigned may purchase
in the Offering; (ii) the Placement Agents agree that, at least three (3)
business days before the effective date of any release or waiver of the
foregoing restrictions in connection with a transfer of Lock-Up Securities, the
Placement Agents will notify the Company of the impending release or waiver; and
(iii) the Company agrees to announce the impending release or waiver by press
release through a major news service at least two (2) business days before the
effective date of the release or waiver. Any release or waiver granted by the
Placement Agents hereunder to any such officer or director shall only be
effective two (2) business days after the publication date of such press
release. The provisions of this paragraph will not apply if (a) the release or
waiver is effected solely to permit a transfer of Lock-Up Securities not for
consideration and (b) the transferee has agreed in writing to be bound by the
same terms described in this lock-up agreement to the extent and for the
duration that such terms remain in effect at the time of such transfer.
 
 
A-34

 
 
No provision in this agreement shall be deemed to restrict or prohibit the
exercise, exchange or conversion by the undersigned of any securities
exercisable or exchangeable for or convertible into Shares, as applicable;
provided that the undersigned does not transfer the Shares acquired on such
exercise, exchange or conversion during the Lock-Up Period, unless otherwise
permitted pursuant to the terms of this lock-up agreement. In addition, no
provision herein shall be deemed to restrict or prohibit the entry into or
modification of a so-called “10b5-1” plan at any time (other than the entry into
or modification of such a plan in such a manner as to cause the sale of any
Lock-Up Securities within the Lock-Up Period).
 
The undersigned understands that the Company and the Placement Agents are
relying upon this lock-up agreement in proceeding toward consummation of the
Offering. The undersigned further understands that this lock-up agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representative, successors and assigns.
 
The undersigned understands that, if the Securities Purchase Agreement is not
executed by October 31, 2018, or if the Securities Purchase Agreement (other
than the provisions thereof which survive termination) shall terminate or be
terminated prior to payment for and delivery of the Shares to be sold
thereunder, then this lock-up agreement shall be void and of no further force or
effect.
 
Whether or not the Offering actually occurs depends on a number of factors,
including market conditions. Any Offering will only be made pursuant to a
Securities Purchase Agreement, the terms of which are subject to negotiation
between the Company and the undersigned.
 
Very truly yours,
 
__________________________________________________
(Name - Please Print)
 
__________________________________________________
(Signature)
 
__________________________________________________
(Name of Signatory, in the case of entities - Please Print)
 
__________________________________________________
(Title of Signatory, in the case of entities - Please Print)
 
Address: ___________________________________________
 
___________________________________________
 
___________________________________________
 
 
 
A-35
